               Case 8:17-cv-01098-PX Document 134 Filed 12/29/20 Page 1 of 4

                                              MARK SKAPINETZ

                                                      vs.

                                              BRIAN COESTER


Civil No. PX 17-1098                                                                            Exhibits




   Exhibit No.               Identification   Admitted                      Description

                                                Joint Exhibits
          J1                                  12/14/2020                   RPD response

          J2                                  12/14/2020              Corrected RFA response
          J3                                  12/14/2020                 2nd RFA response
          J4                                  12/14/2020             CoesterVMS IROG response
          J5                                  12/14/2020               Coester IROG response
          J6                                  12/14/2020              1st Sup to IROG response
          J7                                  12/14/2020             2nd Sup to IROG response
          J8                                  12/14/2020               Order on non-discharge
          J9                                  12/14/2020             Coester emails to Skapinetz
         J10                                  12/14/2020              Coester email to Abraham
         J11                                  12/14/2020                    Privilege logs
         J12                                  12/14/2020      Attorney timesheets & summary filed
                                                                           with MDJ
         J13                                  12/14/2020         CyberLaw timesheet post-MDJ
         J14                                  12/14/2020             Cooper timesheet post-MDJ
         J15                                  12/14/2020                   Laffey Matrix
                                              Plaintiff’s Exhibits
          P1                                                                Frank Letter
          P2                                  12/14/2020                 Sales Force Profile
          P3                                                             NC Consent Order


Exhibit List (Rev. 3/1999)
               Case 8:17-cv-01098-PX Document 134 Filed 12/29/20 Page 2 of 4


   Exhibit No.               Identification   Admitted           Description
          P4                                  12/14/2020      Coester Discipline
          P5                                                  Coester Violations
          P6                                                Coester noncompliance
          P7                                                    Expert report
          P8                                  12/14/2020      Coester sanctions
          P9                                                    Frank retainer
         P10                                                   Moody retainer
         P11                                                    Legal invoice 1
         P12                                                    Legal invoice 2
         P13                                               CoesterVMS transactions
         P14                                  12/14/2020    CoesterVMS financials
         P15                                                    SDAT record
         P16                                                    SDAT record2
         P17                                                    SDAT record3
         P18                                                  Photo REC launch
         P19                                                Bright depos extracts
         P20                                  12/14/2020          REC P&L
         P21                                  12/14/2020    Coester depos extracts
         P22                                                         N/A
         P23                                                 Coester article web
         P24                                                  Coester article text
         P25                                               Coester interview article
         P26                                                 Coester article web
         P27                                               Coester news screenshot1
         P28                                               Coester news screenshot2
         P29                                               Coester news screenshot3
         P30                                                  Coester PR videos


Exhibit List (Rev. 3/1999)
              Case 8:17-cv-01098-PX Document 134 Filed 12/29/20 Page 3 of 4


   Exhibit No.               Identification   Admitted                  Description
         P31                                                        Coester news video1
         P32                                                        Coester news video2
         P33                                                        Coester news video3
         P34                                                        Coester news video4
         P35                                                        Coester-Carson PR1
         P36                                                        Coester-Carson PR2
         P37                                                        Coester-Carson PR3
         P38                                                       Coester draft motion
         P39                                                                N/A
         P40                                                                N/A
         P41                                                       Burner phone photo1
         P42                                                       Burner phone photo2
         P43                                                        Coester fraud policy
         P44                                  12/14/2020            Coester email policy
         P45                                                    Coester truthfulness policies
         P46                                  12/14/2020               REC website
         P47                                                         REC new website
         P48                                  12/14/2020                REC portal
         P49                                                           REC website2
         P50                                                          REC ownership
         P51                                  12/14/2020           REC bank statement1
         P52                                                       REC bank statement2
         P53                                  12/14/2020        Copies of Twitter Exchange
         P54                  12/14/2020                            Coester Deposition
         P55                                               Plaintiff’s Motion for Partial Summary
                                                                          Judgment
         P56                                                   Summary Judgment Opinion



Exhibit List (Rev. 3/1999)
              Case 8:17-cv-01098-PX Document 134 Filed 12/29/20 Page 4 of 4


   Exhibit No.               Identification   Admitted                 Description
         P57                                               Mr. Frank’s Show Cause Response w/
                                                                       attachment
         P58                                                 Plaintiff’s Motion for Sanctions
         P59                                                       Order for Sanctions
         P60                                               Transcript of Bankruptcy Proceeding
         P61                                  12/29/2020   Chapter 7 Statement of Your Current
                                                                     Monthly Income




Exhibit List (Rev. 3/1999)
